DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Status

Claim 1 has been amended; support for claim 1 is found in [0034-0035] and in Figure 5.
Claims 1-20 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
Claim 3 is interpreted as recited in the previous office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 14-17 and 19 of copending Application 16/732,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are going after the same invention. Although the claim words are not identical, both 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 8679675-hereinafter Kwon) in view of Wakimoto et al. (US 20180375070-hereinafter Wakimoto), Cho et al. (US 9023509-hereinafter Cho), and Marple et al. (US 20050233214-hereinafter Marple).

Regarding claim 1, Kwon teaches an electrode assembly (Kwon electrode assembly 200), a case (110), a cap (300-cap assembly) and an insulating tape (Col. 2 lines 27-32; tape made of polyethylene which is a good insulator Col. 2 lines 42-50); electrode plate support member 260 is being read as the tape),
the electrode unit comprising a positive electrode plate (220), a negative electrode plate (210) and a separator (230) provided between the positive electrode plate and the negative electrode plate (Col. 5 lines 30-36)
the electrode unit being a winding structure and in a flat shape (Col. 5 lines 30-36; Figure 2), and an outermost turn of the negative electrode plate being positioned at an outer side of an outermost turn of the positive electrode plate (Figure 2, negative electrode plate 210 is on the outside; Electrode plates 210 and 220 can either be the positive or negative electrode plates. Here, 210 is taken to be the negative electrode plate from here on).

wherein the first insulating tape being positioned between the electrode assembly and a corresponding first side wall and closely attached to an outer surface of a corresponding outermost one of the stack of electrode units in the electrode assembly (Kwon Col. 2 line 27-32, first insulating tape is taken to be the tape part on the first flat plain surface, the tape around the edges are considered a second tape part, due to the location of the tape, integrally formed with the first tape part);
and the at least one separator layer being longer than the negative electrode plate and the negative electrode plate being longer than the positive electrode plate along a length direction parallel to a winding axis of the stack of electrode units (Kwon Figure 3, Separator 230 is longer than both plates and the negative electrode plate is larger than the positive electrode plate, Col. 6 lines 5-11).

Kwon fails to teach wherein the insulating tape is a pair of insulating tapes.
Cho discloses a secondary battery having an electrode assembly wherein the electrode assembly has a finishing material being attached to an outer surface of the electrode assembly. Cho teaches of a finishing material (Cho 15) being applied to the electrode assembly on the flat surfaces (Cho Figure 3). Cho teaches the finishing material such that the finishing material is used to spread the electrolyte around the case (Cho Col. 6 lines 26-67).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Kwon’s electrode plate support member to incorporate the teachings of Cho such that Kwon’s support member has two sections that are on the flat surface of the electrode assembly and are considered to 

Additionally, Kwon fails to teach wherein the electrode assembly comprises a stack of electrode units arranged along a thickness direction of the electrode units.
Wakimoto discloses a battery having an electrode body in a casing and a method for making a secondary battery. Wakimoto teaches wherein multiple electrode body elements are held within a case (Wakimoto Figure 9). Having multiple modules in a battery is commonly known and is taught to give the secondary battery a higher energy density and larger battery capacity (Wakimoto [0008]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Kwon’s battery to include multiple battery modules such that a specific energy density and capacity can be obtained. A skilled artisan can add as many modules into the casing to achieve a desired capacity.

Additionally, Kwon fails to teach wherein the first insulating tape is separated from the outermost turn of the negative electrode plate of the corresponding outermost one of the stack of electrode units by at least one separator layer.
Marple discloses a high discharge capacity battery. Marple teaches wherein the cathode, anode and separator are spirally wound (Marple Figure 1 [0097]) and wherein the separator material is wrapped around the outside of the electrode assembly to hold the assembly together and may be used to adjust the width or diameter of the assembly to the desired dimension (Marple [0097]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Kwon’s winding structure of the separator and electrode plates to incorporate the teachings of Marple’s such that the separator is wrapped around the outside of the electrode assembly so that the separator 

Regarding claim 2, modified Kwon teaches all of the claim limitations of claim 1. Kwon further teaches wherein the negative electrode plate comprises a negative electrode current collector and a negative electrode active material layer coated on two surfaces of the negative electrode current collector (Kwon Col. 5 lines 46-61),
 and along a length direction parallel to a winding axis of the electrode unit, an end portion of the first insulating tape exceeds the negative electrode active material layer (Figure 4; negative electrode plate 210 containing the negative electrode active material layer is smaller than the support member 260A).

Regarding claim 3, modified Kwon teaches all of the claim limitations of claim 2. Kwon further teaches wherein the electrode assembly has two end surfaces disposed opposite to each other in the length direction (Kwon Figure 4, end portion at the top and end portion at the bottom) and in the length direction, the end portion of the first insulating tape does not exceed the end surface (Kwon Figure 4, 260A is the same size as the separator 230).

Regarding claim 4, modified Kwon teaches all of the claim limitations of claim 1. Kwon further teaches wherein the first insulating tape comprises a base body and an adhesive layer (Kwon Col. 6 lines 43-48, Tape member may have an adhesive on it), and the base body is bonded on the outer surface of the electrode assembly via the adhesive layer (Kwon Col. 6 lines 30-42).

Regarding claim 5, modified Kwon teaches all of the claim limitations of claim 4. Kwon further teaches wherein a thickness of the base body (Kwon referred to as tape member) is 20-25 micrometers. Kwon further teaches that the tape member is made of polypropylene (Kwon Col. 2 lines 47-50). The modulus of elasticity of Polypropylene is 1.5-2 GPa (as shown by engineering toolbox reference of previous office action).

Regarding claim 8, modified Kwon teaches all of the claim limitations of claim 1. Kwon further teaches wherein the outer surface of the electrode assembly comprises a first surface (Kwon Figure 1, first surface is the flat surface) and a second surface (Kwon Figure 1, second surface is the curved ends),
the first surface is a flat surface and positioned at an end of the electrode assembly in a thickness direction (Kwon Figure 1, first surface is the flat surface), the second surface is connected with the first surface and positioned at an end of the electrode assembly in a width direction (Kwon Figure 1, second surface is the curved ends),
the first side wall is positioned at a side of the electrode assembly close to the first surface in the thickness direction (Kwon Figure 2),
and the first insulating tape is positioned between the first surface and the first side wall (Kwon Figure 2, first tape member is the section on the flat surface of the electrode assembly and is positioned on the first surface and is between the first surface and the side wall).

Regarding claim 9, modified Kwon teaches all of the claim limitations of claim 8 above. Kwon further teaches wherein the secondary battery further comprises a second insulating tape (Kwon Support member 260, curved regions), at least a part of the second insulating tape is closely attached to the second surface and the second insulating tape and the first insulating tape are integrally formed (Kwon Support member is wrapped around the electrode assembly). The support member 260 is 

Regarding claim 10, modified Kwon teaches all of the claim limitations of claim 8. Cho further teaches of a finishing material (Cho 15) being applied to the electrode assembly on a first surface. Figure 1 shows that the finishing material is applied to the majority of the first surface but does not completely cover the whole first surface. Therefore, it can be seen that the finishing material will cover at least 75% of the first surface and less than 100% of the first surface. Cho teaches the finishing material such that the finishing material is used to spread the electrolyte around the case (Cho Col. 6 lines 26-67). The region of the first insulating tape of Kwon can be defined and showed by the region of the finishing material of Cho. The first insulating tape being Kwon’s support member can take up the same space that Cho’s finishing material takes up therefore the first insulating tape region of Kwon’s support member will cover at least 75% of the first surface and less than 100% of the first surface.

Regarding claim 11, modified Kwon teaches all of the claim limitations of claim 8. Kwon further teaches of the electrode assembly having a narrow surface (Kwon Figure 2; curved surface) at an end in the width direction (Kwon Figure 2 the secondary battery containing one electrode assembly arranged in the thickness direction), the second surface comprises the narrow surface (Kwon Figure 2; curved surface is read as the narrow surface). Modified Kwon teaches that the electrode unit is provided as a plurality in number, and the plurality of electrode units are arranged in the thickness direction. This limitation is taught in claim 1 by Wakimoto (Wakimoto Figure 9, [0008]). 

Regarding claim 12, modified Kwon teaches all of the claim limitations of claim 11. Kwon further teaches wherein at least a part of the narrow surface is an arc surface (Kwon Figure 2, narrow surface is the curved surface).

Regarding claim 13, modified Kwon teaches all of the claim limitations of claim 8 above. Cho further teaches wherein the first surface and the second surface are intersected with each other, and an intersecting position between each the first surface and each second surface forms an intersection line (Cho Figure 1, intersection line shown with the finishing material on the first surface and the second surface being the curved portion), the first insulating tape comprises a first edge and a second edge in the width direction (Cho Figure 3) and in the width direction, the first edge is flush with one intersection line positioned at one end of the first surface, the second edge is flush with the other intersection line positioned at the other end of the first surface (Cho Figure 1). See modified Cho’s Figure 1 below. 

    PNG
    media_image1.png
    546
    576
    media_image1.png
    Greyscale


Regarding claim 14, modified Kwon teaches all of the claim limitations of claim 1. Kwon further teaches (Kwon Figure 3) wherein the cap assembly (Kwon 300) comprises a cap plate (Kwon 310), an electrode terminal (Kwon 320), and a connecting piece (Kwon electrode tap 225 used to connect),
the cap plate is connected with the case and covers an opening of the case (Figure 3), the electrode terminal is provided to the cap plate,
and the connecting piece connects the electrode terminal and the electrode assembly (Kwon Figure 3; Col. 4 lines 49-53).

Regarding claim 15, modified Kwon teaches all of the claim limitations of claim 14. Kwon further teaches wherein the electrode terminal is provided as two in number (Kwon terminals 320 and the case acts as another terminal), but fails to teach wherein one electrode terminal is electrically connected with the positive electrode plate and the cap plate and the other electrode terminal is electrically connected with the negative electrode plate and insulated from the cap plate. Kwon teaches where the negative electrode plate is electrically connected with cap plate (Kwon Figure 3; negative electrode tap 225) and the positive electrode plate is insulated from the cap plate (Kwon Figure 3; positive electrode tap 215). This is the opposite configuration than what is claimed.
However, it would have been obvious to a skilled artisan as of the effective filing date to flip this configuration so that the positive electrode terminal is connected to the cap plate and the negative electrode terminal is insulated from the cap plate. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 16, modified Kwon teaches all of the claim limitations of claim 2. Kwon further teaches wherein in the length direction, a dimension of the separator is larger than a dimension of the negative electrode active material layer (Kwon Figure 3; Separator 230 is larger than both the negative (210) and positive (220) electrode plates; Col. 6 lines 5-11).

Regarding claim 17, modified Kwon teaches all of the claim limitations of claim 16. Kwon further teaches wherein the positive electrode plate comprises a positive electrode current collector (Kwon Col. 5 lines 46-61) and a positive electrode active material layer coated on two surfaces of the positive electrode current collector (Kwon Col. 5 lines 46-61),
and in the length direction, a dimension of the negative electrode active material layer is larger than a dimension of the positive electrode active material layer (Kwon Figure 3; Negative electrode plate 210 is larger than the positive electrode plate 220).

Regarding claim 18, modified Kwon teaches all of the claim limitations of claim 1. Modified Kwon teaches that the separator is positioned at an outer side of the outermost turn of the negative electrode plate (Marple [0097] separator material is wrapped around the outside of the electrode assembly to hold the assembly together and may be used to adjust the width or diameter of the assembly to the desired dimension). This limitation is already taught through the modification in claim 1 but is reiterated here.

Regarding claim 20, modified Kwon teaches an apparatus comprising a secondary battery according to claim 1. Kwon teaches wherein the secondary battery as described above can be used in a variety of equipment such as vehicles, power tools, electronics, and laptops (Kwon Col. 1 lines 16-26) therefore Kwon teaches an apparatus comprising the secondary battery wherein the secondary battery is adapted to provide power for the apparatus.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 8679675-hereinafter Kwon) in view of Wakimoto et al. (US 20180375070-hereinafter Wakimoto), Cho et al. (US 9023509-hereinafter Cho), and Marple et al. (US 20050233214-hereinafter Marple) as applied to claim 4 above, and further in view of Kim et al. (US 20140106207-hereinafter Kim 207).

Regarding claim 6, modified Kwon teaches all of the claim limitation of claim 4. Kwon fails to teach of the thickness of the adhesive layer being between 0.5 and 15 micrometers and a bonding strength of the adhesive layer is larger than 0.05 N/mm2.
Kim 207 discloses a tape for filling gaps that can be used within electrode assemblies and secondary batteries. Kim 207 teaches of the thickness of the adhesive layer being 15 micrometers (Kim 207 [0144]) and a bonding strength (Kim 207 referred to as Peel Strength) of the adhesive layer is larger than 150 gf/25mm (Kim 207 [0066]; correlates to 0.0588 N/mm2) such that the bonding strength is above 150 gf/25 mm so that the tape will work properly and that it can handle stress without deformation (Kim 207 [0066]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Kwon's adhesive tape to incorporate the teachings of Kim 207's such that Kwon's adhesive layer had an adhesive thickness of 15 micrometers and an adhesive bonding strength of 0.0588 N/mm2 or more so that the tape will function properly and can handle stress without deformation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 8679675-hereinafter Kwon) in view of Wakimoto et al. (US 20180375070-hereinafter Wakimoto), Cho et al. (US 9023509-hereinafter Cho), and Marple et al. (US 20050233214-hereinafter Marple) as applied to claim 1 above, and further in view of Kim et al. (US 20130164574-hereinafter Kim 574).
Regarding claim 7, modified Kwon teaches all of the claim limitations of claim 1. Kwon fails to teach of the secondary battery comprising a protecting member positioned in the case and the separates the electrode assembly and the case and separates the first insulating tape and the case.
Kim 574 discloses of a battery that includes an interior safety member used to protect and electrically connect the electrode assemblies. Kim 574 teaches of a secondary battery comprising a protecting member (Kim 574 protecting members 42 and 43) positioned in the case and the protecting member separates the electrode assembly and the case (Kim 574 Figure 5) such that short circuiting is prevented by absorbing heat generated by the battery (Kim 574 [0080]), prevent electrically connection between the case and the battery and to improve the safety of the battery (Kim 574 [0085]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Kim 574's protecting members 42 and 43 between the case and the insulating tape of Kwon's such that the protecting members isolate the electrode assembly, prevent short circuiting of the battery and improve the overall safety of the battery. By incorporating the protecting members between the case and the insulating tape, the protecting member will separate the tape from the case.


Response to Arguments
Applicant’s amendment submitted 04/13/2021 changes the scope of the claims therefore the rejection of 03/02/2021 has been withdrawn. Examiner has updated the search and has presented a new grounds of rejection above.
Applicant argues on page 9 of the remarks dates 4/13/2021 that “Kwon does not teach or suggest that ‘the negative electrode plate being longer than the positive electrode plate along a length direction parallel to a winding axis of the stack of electrode units.’” Applicant points out that the positive electrode plate 210 is longer than the negative electrode plate 220. Applicant agrees that the plate 210 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727